Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 3, 5-6, 10-12, and 17-18 have been cancelled; Claims 1-2, 4, 7-9, 13-16, and 19 have been amended; claim 20 is added as new claim; Claims 1-2, 4, 7-9, 13-16, and 19-20, wherein claims 1 and 14 are independent claims.

Previous Rejections/Objections
Previous rejection of claims 2 and 4 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 11/09/2022.
Previous rejection of claim 5 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn since this claim has been cancelled in view of the Applicant’s “Arguments/Remarks with amendment” filed on 11/09/2022.
Previous rejection of claims 1-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 11/09/2022.
Previous rejection of Claims 1-2, 4-8, 10, and 13-16 under 35 U.S.C. 102 (a)(1) as being anticipated by Himuro et al (US 5,489,347,  thereafter US’347) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 11/09/2022.
Previous rejection of Claims 3, 9, 11-12, and 17-19 under 35 U.S.C. 103 as being unpatentable over US’347 is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 11/09/2022.
Previous rejection of Claims 3 and 17 under 35 U.S.C. 103 as being unpatentable over Liu (WO 2017133415 A1, with on-line English translation, thereafter WO’415) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 11/09/2022.
Previous rejection of Claims 1-19 under 35 U.S.C. 103 as being unpatentable over Liu (WO 2017133415 A1, with on-line English translation, thereafter WO’415) and further evidenced by Sanaty-Zadeh et al (US 10,822,675 B2, thereafter US’675) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 11/09/2022.
However, in view of the Applicant’s amendments in the instant claims, newly recorded reference(s), and reconsideration, a new ground rejection is listed as following:


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “the adding of the iron, the nickel, and the manganese to the dissolved aluminum is conducted without a heat treatment” is recognized as new matter since: 1, there is no literal support in the instant specification to support this limitation. It noted the only disclosure for “non-heated treatment type alloy” (par.[0033] of the PG-pub of US 2022/0127699 A1 corresponding to the instant specification) does not related to adding Fe, Ni, and Mn to Al based alloy. 2, “non-heated treatment type alloy” is an alloy does not need further heat treatment, which is different to add Fe, Ni, and Mn into the Fe based alloy without a heat treatment. 3, “Casting” (dissolving Fe, Ni, and Mn in Al based alloy to for an eutectic phase) is a heat treating process (refer to independent claim 1), which contrary to the claimed “without a heat treatment”. Since this claim need further clarification/amendment, Claim 20 is not included in the following examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 and 14 indicate “an eutectic FeNiAl9 phase is 5 wt% or more of the Al-Ni-Fe-based alloy” and “a fraction of an Al matrix phase is 94 wt% or more of the Al-Ni-Fe-based alloy”. Proper up limit is necessary for these phases since NiAl9 phase should not over 6 wt% if including at least 94 wt% Al matrix, and Al matrix phase should not over 95 wt% if including at least 5 wt% FeNiAl9 phase. Proper amendments are necessary.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14 and 19 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Liu (WO 2017133415 A1, with on-line English translation, thereafter WO’415) and further evidenced by Sanaty-Zadeh et al (US 10,822,675 B2, thereafter US’675).
Regarding claims 14 and 19, WO’415 teaches a die casting aluminum based alloy with excellent thermal conductivity (Abstract, examples, and claims of WO’415), which reads on the Al alloy and manufacturing process as recited in the instant claims. WO’415 specify dissolving Al and adding alloy elements including Fe, Ni, and Mn (claims 1-2 and example 1-3 of WO’415). The comparison and properties between the alloy composition ranges disclosed by WO’415 (Abstract, claims, and examples of WO’415) and those disclosed in the instant claims are listed in the following table. All of the alloy composition and thermal conductivity disclosed by WO’415 are within the claimed ranges. claims 14 and 19 are anticipated by WO’415. Forming 5 wt% or more of Al9FeNi is recognized as a feature fully depended on the Al-based alloy and manufacturing process. WO’415 teaches the same Al-based alloy with all of the essential alloy elements and same casting process with the same thermal conductivity property as claimed in the instant claims, therefore, the claimed feature of intermetallic phase would inherently exist in the Al-based alloy of WO’415. MPEP 2112 III&IV. In alternately, Forming Al9FeNi intermetallic in the eutectic regions in a Al based alloy is further evidenced by US’675. US’675 specify a Al based alloy including Ni and Fe as essential alloy elements (Abstract, claims, and examples of US’675). US’675 specify that: “The intermetallic dispersion hardening relies on the formation of dispersed intermetallic phase in the interdendritic regions during solidification.  In the present invention, about 0.4-2% by weight iron and about 0-4% by weight nickel is utilized to form a fine dispersion of Al6Fe, Al3X (X=Fe, Ni) and Al9FeNi intermetallic phases in the interdendritic regions.  The volume fraction, shape, and diameter of Al3X (X=Fe, Ni) and Al9FeNi intermetallic phases depend on the concentration of Fe and Ni, the Fe/Ni concentration ratio, and the specific heat treatment conditions.  FIGS. 1(A) and (B) show a distribution of such intermetallic phases in the aluminum alloy produced according to the present invention.” (Col.7, lns.4-16 of US’675). Therefore, desired amount of Al9FeNi intermetallic phases would be inherently exist in the Al-Fe-Ni based alloy when proper adjusting of Ni and Fe in the Al-based alloy.
 Element
From instant Claims 14 (wt%) 
Disclosing of WO’415 (wt%)
within range
(wt%)
Ni
adding
0.2-2.0
0.2-2.0
Fe
adding
0.3-1.3
0.3-1.3
Mn
adding
<0.1
<0.1
Al
Dissolving 
dissolving
dissolving
Thermal conductivity (W/mK)
205 or more
212.2
212.2
FeNiAl9
5 or more
Similar composition and process
MPEP 2112 III&IV

From instant Claims 19 (wt%)
From example 3 in table 1 of WO’415

Additional element
Cu: 0.2 or less;
Mg: 0.3 or less;
Si: 0.3 or less
Si: 0.3
Si: 0.3


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7-9, 13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over WO’415 in view of US’675.
Regarding claims 1-2, 4, 7-9, 13, and 15-16, WO’415 teaches a die casting aluminum based alloy with excellent thermal conductivity (Abstract, examples, and claims of WO’415), which reads on the Al alloy and manufacturing process as recited in the instant claims. The comparison between the alloy composition ranges disclosed by WO’415 (Abstract, claims, and examples of WO’415) and those disclosed in the instant claims are listed in the following table. All of the alloy composition disclosed by WO’415 are very close or overlap the claimed alloy composition ranges, which is a  prima facie case of obviousness. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of Fe, Ni, Mn. Al and optional adding Si, Mg, and Cu from the disclosing of WO’415 for the Al based alloy since WO’415 teaches the same Al-Ni-Fe based alloy throughout the whole disclosing range. 

Element
From instant Claims 1 and 14-15 (wt%) 
Disclosing of WO’415 (wt%)
Overlapping range
(wt%)
Ni
1.0-1.3
0.2-2.0
1.0-1.3
Fe
0.3-0.9
0.3-1.3
0.3-0.9
Mn
0.1-0.4
Less than 0.1
Very close
Al
Balance 
balance
balance
Thermal conductivity (W/mK)
205 or more (cl.1)
205 or more (cl.14)
Up to 212.2 (Page 4 2nd Paragraph)
200 to 212.2 (cl.10)
205 to 212.2 (cl.12)
FeNiAl9
5 or more
Similar composition and process
MPEP 2112 01 and 2145 II

From claims 2, 4, 16
(wt%)


Ni+Fe
1.6-2.2 (cl.2);
1.3-1.9 (cl.4);
1.6-1.9 (cl.16)
Formula


From claims 7 and 19 (wt%)


Cu
0.2 or less
0.1 or less
0.1 or less

From claim 8 and 19 (wt%)


Mg
0.3 or less
0.1-1.2
0.1-0.3

From claims 9 and 19 (wt%)


Si
0.3 or less
0.05-1.0
0.05-0.3

From claim 13 (wt%)


Additional element
0.5 or less
Overlapping range
0.5 or less


WO’415 specify the alloy has up to 212.2 W/(m.K) thermal conductivity (Page 4 2nd Paragraph), which also overlaps the claimed thermal conductivity as recited in the instant claims 1 and 14. 
WO’415 does not specify the amount of FeNiAl9 phase in the alloy as recited in the instant claims 1 and 14. US’675 specify a Al based alloy including Ni and Fe as essential alloy elements (Abstract, claims, and examples of US’675). US’675 specify that: “The intermetallic dispersion hardening relies on the formation of dispersed intermetallic phase in the interdendritic regions during solidification.  In the present invention, about 0.4-2% by weight iron and about 0-4% by weight nickel is utilized to form a fine dispersion of Al6Fe, Al3X (X=Fe, Ni) and Al9FeNi intermetallic phases in the interdendritic regions.  The volume fraction, shape, and diameter of Al3X (X=Fe, Ni) and Al9FeNi intermetallic phases depend on the concentration of Fe and Ni, the Fe/Ni concentration ratio, and the specific heat treatment conditions.  FIGS. 1(A) and (B) show a distribution of such intermetallic phases in the aluminum alloy produced according to the present invention.” (Col.7, lns.4-16 of US’675). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of Ni and Fe in the Al based alloy as demonstrated by US’675 for the alloy of WO’415 in order to obtain the desired Al9FeNi intermetallic phases (Col.7, lns.4-16 of US’675).  
Regarding the formula (Ni+Fe) in claims 2, 4, and 16, they indicate relationships fully depend on the alloy composition ranges. It is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art. In re Cooper and Foley 1943 C.D.357, 553 O.G.177; 57 USPQ 117, Taklatwalla v. Marburg. 620 O.G.685, 1949 C.D.77, and In re Pilling, 403 O.G.513, 44 F(2) 878, 1931 C.D.75. In the instant case, in the absence of evidence to the contrary, the selection of the proportions of Ni, Fe (for cl.2, 4, and 16) form WO’415 in order to meet the claimed equations would appear to require no more than routine investigation by those ordinary skilled in the art. In re Austin, et al., 149 USPQ 685, 688. Actually, WO’415 provides examples in table 1 to show the adjustment of the alloy elements Ni and Fe.

Claims 1-2, 4, 7-9, 13-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshidomi et al (US 6,387,540 B1, thereafter US’540) in view of US’675.
Regarding claims 1-2, 4, 7-9, 13-16, and 19, US’540 teaches a casting aluminum based alloy with excellent thermal conductivity (Abstract, Col.5, lns.4 to Col.6, ln.16, and examples of US’540), which reads on the Al alloy and manufacturing process as recited in the instant claims. The comparison between the alloy composition ranges disclosed by US’540 (Col.5, lns.4 to Col.6, ln.16, claims, and examples of US’540) and those disclosed in the instant claims are listed in the following table. All of the essential alloy composition ranges and Ni+Fe disclosed by US’540 (claims and examples of US’540) are very close or overlap the claimed alloy composition ranges, which is a prima facie case of obviousness. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of Fe, Ni, Mn, Al and optional adding Si, Mg, and Cu from the disclosing of US’540 for the Al based alloy since US’540 teaches the same Al-Ni-Fe based alloy throughout the whole disclosing range. 
Element
From instant Claims 1 and 14-15 (wt%) 
Disclosing of US’540 (wt%)
Overlapping range
(wt%)
Ni
1.0-1.3 (1, 15)
0.2-3.0
1.0-1.3 (1, 15)
Fe
0.3-0.9 (1, 15)
0.1-3.0
0.3-0.9 (1, 15)
Mn
0.1-0.4 (1, 15)
0.05-2.0
0.1-0.4 (1, 15)
Al
Balance 
balance
balance

From claims 2, 4, 16
(wt%)
Example #5 in table 1 of US’540

Ni+Fe
1.6-2.2 (cl.2);
1.3-1.9 (cl.4);
1.6-1.9 (cl.16)
1.49 (Ni: 1.2; Fe: 0.29)
Close to 1.6 (cl.2, 16);
1.49 (cl.4)

From claim 7 and 19 (wt%)


Cu
0.2 or less
0.1 or less
0.1 or less

From claim 8 and 19 (wt%)


Mg
0.3 or less
0.1-1.2
0.1-0.3

From claims 9 and 19 (wt%)


Si
0.3 or less
0.05-1.0
0.05-0.3

From claim 13 (wt%)
Claims 3 and 6 of US’540

Additional element
0.5 or less
Overlapping range (Si, Cu, Mg, Cr, Zr, Ti)
0.5 or less


Still regarding claims 1 and 14, US’540 does not specify the amount of Al9FeNi intermetallic phases and the property of thermal conductivity as recited in the instant claims. US’675 specify a Al based alloy including Ni and Fe as essential alloy elements (Abstract, claims, and examples of US’675). US’675 specify that: “The intermetallic dispersion hardening relies on the formation of dispersed intermetallic phase in the interdendritic regions during solidification.  In the present invention, about 0.4-2% by weight iron and about 0-4% by weight nickel is utilized to form a fine dispersion of Al6Fe, Al3X (X=Fe, Ni) and Al9FeNi intermetallic phases in the interdendritic regions.  The volume fraction, shape, and diameter of Al3X (X=Fe, Ni) and Al9FeNi intermetallic phases depend on the concentration of Fe and Ni, the Fe/Ni concentration ratio, and the specific heat treatment conditions.  FIGS. 1(A) and (B) show a distribution of such intermetallic phases in the aluminum alloy produced according to the present invention.” (Col.7, lns.4-16 of US’675). according to the present invention.” (Col.7, lns.4-16 of US’675). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of Ni and Fe in the Al based alloy as demonstrated by US’675 for the alloy of US’540 in order to obtain the desired Al9FeNi intermetallic phases (Col.7, lns.4-16 of US’675) and the claimed thermal conductivity would be highly expected. MPEP 2112 01 and 2145 II.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4, 7-9, 13-16, and 19 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-15 of copending application No. 17/318674 (US-PG-pub 2022/0145431 A1).  
Regarding claims 1-2, 4, 7-9, 13-16, and 19, although the conflicting claims are not identical, they are not patentable distinct from each other because claims 1-15 of copending application No. 17/318674 (US-PG-pub 2022/0145431 A1) teaches an Al-Ni-Fe based alloy with all of the essential alloy composition ranges, thermal conductivity, and eutectic phase amount being within or overlapping the alloy composition range and same casting manufacturing process as recited in the instant claims, and claims 1-15 of copending application No. 17/318674 (US-PG-pub 2022/0145431 A1) specify the similar thermal conductivity property (claim 6 of copending application No. 17/318674 (US-PG-pub 2022/0145431 A1) as claimed in the instant claims 1 and 14. Thus, no patentable distinction was found in the instant claims compared with claims 1-15 of copending application No. 17/318674 (US-PG-pub 2022/0145431 A1).
This is a provisional obvious-type double patenting rejection since the conflict claims in the copending application have not in fact been patented.

Response to Arguments
Applicant’s arguments to the art rejection to Claims 1-2, 4, 7-9, 13-16, and 19-20 have been considered but they are moot in view of the new ground rejection as stated above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734